BLUE, Judge.
Appellants, hereinafter residents, were tenants in a mobile home park owned by *183the City of Sarasota. They appeal from a final judgment entered in favor of the City, denying their claims that certain charges imposed by the City were in violation of laws governing mobile home parks and that a City ordinance passed for the purpose of closing the mobile home park and evicting these residents did not comply with the same state laws governing mobile home parks. We affirm, without discussion, the trial court’s finding that the charges for water, sewer and garbage were proper. We conclude, however, that the contested ordinance was passed in violation of section 723.083, Florida Statutes (1993),1 and was thus unenforceable for the purpose of evicting these residents.
We agree with the residents that the trial court erred in finding the ordinance valid because the City concedes that it failed to comply with the statutory prohibition against official action that would result in the removal or relocation of mobile home residents without first determining that adequate facilities exist for relocation. However, we also agree with the City’s contention that its failure to follow through with any evictions pursuant to the ordinance has, by the passage of time, resulted in the ordinance being unenforceable for the purpose of evicting these residents. That being the case, we conclude that the issue concerning the validity of the City’s ordinance is now moot, and we dismiss the appeal of this issue.
Affirmed in part; dismissed in part.
THREADGILL, A.C.J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.

. Section 723.083, Florida Statutes (1993), provides:
723.083 Governmental action affecting removal of mobile home owners. — No agency of municipal, local, county, or state government shall approve any application for rezoning, or take any other official action, which would result in the removal or relocation of mobile home owners residing in a mobile home park without first determining that adequate mobile home parks or other suitable facilities exist for the relocation of the mobile home owners.